Citation Nr: 0901864	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of right ankle injury.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of left ankle injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1984 to July 2004.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for residuals of injuries to both 
ankles, rated 10 percent each.  


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's service-
connected right ankle disability has been manifested by no 
more than moderate limitation of motion.  

2.  Throughout the appeal period the veteran's service-
connected left ankle disability has been manifested by no 
more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of right 
ankle injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Code (Code) 
5271 (2008).  

2.  A rating in excess of 10 percent for residuals of left 
ankle injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Code 5271 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
for right and left ankle disabilities and assigned disability 
ratings (and their effective date), statutory notice has 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  An August 2005 statement of the case (SOC) provided 
the veteran notice of the criteria for rating ankle 
disability, as well as further notice on the "downstream" 
issue of entitlement to an increased initial rating.  He has 
had ample opportunity to respond/supplement the record.  
December 2005 and September 2008 supplemental SOCs (SSOCs) 
readjudicated the matters after the appellant responded and 
further development was completed.  It is not alleged that 
notice in this matter was less than adequate.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Pertinent treatment records have been secured, and the RO 
arranged for the veteran to be examined.  He has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

B.	Factual Background

Historically, the veteran's service treatment records (STRs) 
show treatment on numerous occasions for bilateral ankle 
sprains.  April 2002 X-rays found bilateral degenerative 
change at the tibiotalar articulation.  The veteran reported 
treatment with braces, medication, and rest.  

On April 2004 (prior to discharge) examination on behalf of 
VA, the veteran reported constant pain, stiffness, and 
swelling of his ankles.  He indicated that the ankle 
disabilities did not cause incapacitation.  He took 
nonsteroidal anti-inflammatory drugs to relieve pain.  He 
indicated that functional impairment due to his ankle 
disability included the inability to run, squat, and climb 
stairs.  He had not lost any time from work due to his right 
ankle disability; his left ankle reportedly caused him to 
miss time from work twice a month.  Range of motion studies 
revealed right ankle dorsiflexion to 15 degrees, with pain 
beginning at that point, and left ankle dorsiflexion to 10 
degrees, with pain beginning from that point.  [Normal 
dorsiflexion was noted to be to 20 degrees.]  Plantar flexion 
was to 30 degrees on the right and 40 degrees on the left, 
with pain beginning at those points.  [Normal plantar flexion 
was noted to be to 45 degrees.]  The examiner noted that 
there was no additional limitation of motion due to fatigue, 
weakness, lack of endurance, and incoordination; pain the 
major limiting factor as to motion.  The examiner noted that 
there was bilateral inversion and eversion deformity, with 
exquisite pain with any attempt to invert or evert the ankle 
joints.  The examination also found that the veteran had no 
limitations as to standing or walking, and had a normal gait.  

October 2007 MRI studies of the ankles were interpreted as 
showing various ligament and bony changes.  

On March 2008 VA examination, the veteran reported he was not 
receiving treatment for his ankles.  He used a cane as needed 
(the last such occasion was in September 2007 after a 
twisting event or eversion injury), and also an Ace wrap as 
needed.  His gait was unlimited.  It was noted that baseline 
manifestations of the ankle disabilities included pain 
(characterized as 4 on a scale of 10) about half the days of 
a month, occasionally increasing with flare-up (the last 
flare-up was two days prior, after yard work; the last major 
flare-up was 6 months prior when he stepped off a curb the 
wrong way).  He denied any locking or incapacitation, but 
reported swelling, stiffness, weakness, and morning stiffness 
(resolving after about 5 minutes).  He indicated that his 
functional limitation included treadmill use limited to no 
more than 15 minutes, and that yard work (with stooping) 
would bring on flare-ups.  On physical examination it was 
noted that inspection of the ankles found no edema, swelling, 
heat, redness, Achilles tenderness, or nodularity.  Range of 
motion studies revealed dorsiflexion and plantar flexion both 
to 20 degrees, bilaterally.  Throughout the range of motion, 
the veteran reported discomfort, wincing, and guarding.  
There was pain with motion, but no further limitation due to 
pain.  There was no fatigue, weakness, lack of endurance, or 
incoordination.  There was no difference between active and 
passive motion with repetitive motion. X-rays revealed no 
acute abnormalities on the right; there was an ossicle at the 
tip of the medial malleolus, possibly representing an old 
ununited fracture; there was degenerative spurring.  On the 
left there was degenerative beaking at the tip of the medial 
malleolus.  The diagnoses was:  Post-traumatic arthritis of 
both ankles, with stable joint.  

C.	Legal Criteria and Analysis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions in civil occupations.  Generally, 
the degrees of disability are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence or deformity of structures or 
other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has not assigned staged ratings for either ankle 
disability; a 10 percent rating has been assigned for each 
ankle for the entire appeal period.  As the manifestations of 
the veteran's ankle disabilities have not varied 
significantly during the appeal period (and have never during 
the appeal period met the criteria for a 20 percent rating), 
the Board finds that staged ratings are not indicated.  

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, Code 
5003.  

The veteran's ankle disabilities are rated under Code 5271, 
which provides a 10 percent rating for moderate limitation of 
ankle motion and a (maximum) 20 percent rating where there is 
marked limitation of ankle motion.  (Other codes providing 
for a rating in excess of 10 percent for ankle disability - 
5270, 5272, 5273 - require pathology not shown here, i.e., 
ankylosis or malunion).  38 C.F.R. § 4.71a.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

Comparing the ranges of motion found on the April 2004 and 
March 2008 examinations (10 degrees of dorsiflexion; 20 
degrees, plantar flexion at the worst)  with the norms, leads 
to a conclusion that no more than moderate limitation of 
ankle motion is shown.  Significantly, the examiner indicated 
that there was no further limitation due to pain, on use.  
Flare-ups occurred due to intervening factors, such as yard-
work, stepping wrong off a curb.  The functional limitations 
reported, inability to walk on a treadmill more than 15 
minutes, inability to do yard-work, etc. also do not suggest 
a disability picture consistent with marked limitation of 
ankle motion.  Significantly, the veteran is not under active 
treatment for his ankles (he uses a cane/Ace wrap upon flare-
up, and takes Motrin for pain..  

While additional functional loss due to pain, fatigue, 
weakness, and incoordination must be considered, here there 
is no evidence of additional functional loss so as to bring 
the level of impairment to (or approximating) marked 
limitation of motion.  In short, the disability picture 
presented is not one consistent with the degree of severity 
warranting the next higher, 20 percent, rating for the ankle 
disabilities (and does not approximate such a level of 
severity).  
The Board has also considered whether referral for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) is 
suggested by the record.  As there is no evidence that the 
ankle disabilities have required hospitalization, resulted in 
marked interference with employability, or have involved any 
other factors of like gravity that would render application 
of regular schedular criteria impractical or inadequate to 
reflect the true disability picture, the Board finds that 
referral of this case for extra-schedular consideration is 
not in order.  

Because the evidence as to these matters is not approximately 
balanced, the benefit- of-the-doubt doctrine does not apply; 
the claims for higher initial ratings must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for residuals of right ankle 
injury is denied.  

A rating in excess of 10 percent for residuals of left ankle 
injury is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


